J-A29036-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ANGELA WEST-BOGANS                         :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    TRACY C. BOGANS                            :   No. 1737 MDA 2019

               Appeal from the Order Dated September 27, 2019
      In the Court of Common Pleas of Cumberland County Civil Division at
                              No(s): 2012-2458


BEFORE:      DUBOW, J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                           FILED DECEMBER 09, 2020

        Appellant, Angela West-Bogans (“Wife”), pro se, appeals from the order

entered September 27, 2019, relating to her divorce proceedings from

Appellee, Tracy C. Bogans (“Husband”). For the following reasons, we dismiss

Wife’s appeal.

        The current appeal is the third appeal before this Court related to this

divorce action. West-Bogans v. Bogans, 220 A.3d 621 (Pa. Super. 2019)

(unpublished memorandum); West-Bogans v. Bogans, 220 A.3d 623 (Pa.

Super. 2019) (unpublished memorandum). The relevant procedural history

of this instant appeal is as follows. On April 20, 2012, Wife filed a complaint

in divorce. After extensive litigation, the trial court entered a divorce decree


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A29036-20


on September 27, 2017. This present appeal arises from a trial court order

dated September 27, 2019, denying Wife’s request for an upward adjustment

in alimony and holding Husband in contempt, fining him $500.00.               On

October 17, 2019, Wife filed this timely appeal.1

       Wife now presents the following issues for our review:

       [1.] Whether the trial court erred by suspending [Husband’s]
       alimony payments without Physician Certification Form under
       Domestic Relations Code and proof of Social Security Disability?

       [2.] Whether the trial court erred by refusing to require
       [Husband] to obtain disability and additional life insurance?

       [3.] Whether the trial court erred by refusing to require
       [Husband] to show proof of income for past five years, tax returns
       and W-4 statements from employer or self-employment?

       [4.] Whether the trial court erred in failing to hold [Husband]
       financially responsible for financial losses resulting from property
       distribution orders violations?

       [5.] Whether the trial court erred by failing to providing [Wife]
       sufficient alimony and/or separate maintenance to aid in recovery
       of encumbered properties?

       [6.] Whether the trial court erred by consolidating domestic
       proceedings with matters involving the SunTrust case?

       [7.] Whether the trial court erred altering the name on the Deed
       on [Wife]’s property to benefit the SunTrust proceedings?

       [8.] Whether the trial court erred by altering or omitting
       comments in the January 16th, 2020 official transcripts to cover
       a pattern of judicial misconduct and perjury by [Husband]?


____________________________________________


1 The trial court did not order and Wife did not file a concise statement of
errors complained of on appeal pursuant to Pa.R.A.P. 1925(b). The trial court
entered opinions on February 4, 2020, and May 12, 2020.



                                           -2-
J-A29036-20


        [9.] Whether the trial court erred by refusing to require
        [Husband] to obtain additional life and disability insurance?[2]

Wife’s Brief at 5.

        Before reaching the merits of these issues, we must first ascertain

whether Wife adhered to the Pennsylvania Rules of Appellate Procedure.

Whether an appellant followed appellate procedure is a pure question of law

for which “our scope of review is plenary, and the standard of review is de

novo.” Commonwealth v. Walker, 185 A.3d 969, 974 (Pa. 2018).

        “[A]ppellate briefs and reproduced records must materially conform to

the requirements of the Pennsylvania Rules of Appellate Procedure. This Court

may quash or dismiss an appeal if the appellant fails to conform to the

requirements set forth in the Pennsylvania Rules of Appellate Procedure.” In

re Ullman, 995 A.2d 1207, 1211 (Pa. Super. 2010) (citing Pa.R.A.P. 2101).

        [P]ro se status does not relieve [an appellant] of his duty to follow
        the Rules of Appellate Procedure. “Although this Court is willing
        to liberally construe materials filed by a pro se litigant, pro se
        status confers no special benefit upon the appellant. To the
        contrary, any person choosing to represent himself in a legal
        proceeding must, to a reasonable extent, assume that his lack of
        expertise and legal training will be his undoing.” In re Ullman,
        995 A.2d 1207, 1211–1212 (Pa. Super. 2010). Accordingly, pro
        se litigants must comply with the procedural rules set forth in the
        Pennsylvania Rules of Court; if there are considerable defects, we
        will be unable to perform appellate review.




____________________________________________


2   Wife’s ninth appellate challenge is a duplicate of her second challenge.

                                           -3-
J-A29036-20


Commonwealth v. Vurimindi, 200 A.3d 1031, 1037–38 (Pa. Super. 2018),

reargument denied (February 6, 2019), appeal denied, 217 A.3d 793 (Pa.

2019), cert. denied., 140 S. Ct. 1147 (2020).

       Instantly, Wife’s pro se brief falls well below the standards delineated in

our Rules of Appellate Procedure. The argument section of her brief is neither

divided into nine sections (one for each of her nine appellate issues) 3 nor does

it contain any citations to legal authority to support her nine claims that the

trial court committed legal error. See Wife’s Brief at 10-48. Instead, Wife’s

entire brief is comprised of prose in which she makes various allegations of

misconduct on the part of Appellee, including accusations of abuse. See id.

at 14, 38, 48. “It is well settled that a failure to argue and to cite any authority

supporting any argument constitutes a waiver of issues on appeal.” George

v. Ellis, 911 A.2d 121, 126 (Pa. Super. 2006); see Pa.R.A.P. 2119(a)

(“argument shall be divided into as many parts as there are questions to be

argued; and shall have at the head of each part — in distinctive type or in

type distinctively displayed — the particular point treated therein, followed by

such discussion and citation of authorities as are deemed pertinent”); Kelly

v. The Carman Corporation, 229 A.3d 634, 656 (Pa. Super. 2020) (citing

Pa.R.A.P. 2119(a) (argument shall include citation of authorities)); see also,

e.g., Commonwealth v. Spotz, 18 A.3d 244, 281 n.21 (Pa. 2011) (without


____________________________________________


3The argument section is not divided into eight sections, either, given that
her second and ninth claims are duplicative.

                                           -4-
J-A29036-20


a “developed, reasoned, supported, or even intelligible argument[, t]he

matter is waived for lack of development”); In re Estate of Whitley, 50 A.3d

203, 209 (Pa. Super. 2012) (“The argument portion of an appellate brief must

include a pertinent discussion of the particular point raised along with

discussion and citation of pertinent authorities[; t]his Court will not consider

the merits of an argument which fails to cite relevant case or statutory

authority” (internal citations and quotation marks omitted)); Lackner v.

Glosser, 892 A.2d 21, 29-30 (Pa. Super. 2006) (explaining appellant’s

arguments must adhere to rules of appellate procedure, and arguments which

are not appropriately developed are waived on appeal; arguments not

appropriately developed include those where party has failed to cite any

authority in support of contention).

      The briefing requirements scrupulously delineated in our appellate
      rules are not mere trifling matters of stylistic preference; rather,
      they represent a studied determination by our Court and its rules
      committee of the most efficacious manner by which appellate
      review may be conducted so that a litigant’s right to judicial review
      as guaranteed by Article V, Section 9 of our Commonwealth’s
      Constitution may be properly exercised.

Commonwealth v. Briggs, 12 A.3d 291, 343 (Pa. 2011).

      Thus, from a legal prospective, Wife makes no viable argument in

support of reversing the order entered September 27, 2019. Accordingly, we

may not reach the merits of her claims of error, and we dismiss her appeal.

      Appeal dismissed.

      Judge Dubow did not participate in the decision of this case.



                                       -5-
J-A29036-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/09/2020




                          -6-